DETAILED ACTION
This Office Action is in response to the amendment filed 8/20/2021 and the telephone interview held 11/11/2021.

Response to Amendment
Applicant’s amendments to the claims preclude application of 35 U.S.C. 112(f).  Therefore, the interpretation of the claims under 35 U.S.C. 112(f) has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bonnamy, Reg. No. 63,649, on 11/11/2021.
The claims have been amended as follows: 
1.  (Currently Amended)	A random number generation device, comprising:
a communication circuit configured to communicate with a device via a network;
a processor; and
at least one memory including a program that, when executed by the processor, causes the processor to perform operations, the operations including:
	acquiring a measured value from a noise source, the measured value having bits of M digits, M being an integer exponent of a power of two;
and greater than zero; 
	generating, using the information on the number of effective bits, a random number having effective bits of L digits, L being a predetermined integer greater than or equal to N; and
	causing the communication circuit to start a secure connection with the device via the network using the random number,
wherein the processor acquires the information on the number of effective bits based on a magnitude of fluctuation in the measured value in a predetermined period.
11.  (Currently Amended)	A random number generation method, comprising:
acquiring, by a processor, a measured value from a noise source, the measured value having bits of M digits, M being an integer exponent of a power of two;
acquiring, by the processor and based on the measured value, information on a number of effective bits of N digits configured to be used for generating random numbers, N being an integer less than M and greater than zero; 
generating, by the processor and using the information on the number of effective bits, a random number having effective bits of L digits, L being a predetermined integer greater than or equal to N; and
causing a communication circuit to start a secure connection with a device via a network using the random number,
wherein the information on the number of effective bits is acquired by the processor based on a magnitude of fluctuation in the measured value in a predetermined period.
12.  (Currently Amended)	A random number generation device, comprising:
a communication circuit configured to communicate with a device via a network;
a processor; and
at least one memory including a program that, when executed by the processor, causes the processor to perform operations, the operations including:
	acquiring a measured value from a noise source, the measured value having bits of M digits, M being an integer exponent of a power of two;
and greater than zero; 
	generating, using the information on the number of effective bits, a random number having effective bits of L digits, L being a predetermined integer greater than or equal to N; and
	causing the communication circuit to start a secure connection with the device via the network using the random number,
wherein the at least one memory stores the information on the number of effective bits.
13.  (Currently Amended)	A random number generation device, comprising:
a communication circuit configured to communicate with a device via a network;
a processor; and
a memory including a program that, when executed by the processor, causes the processor to perform operations, the operations including:
	acquiring a measured value from a noise source, the measured value having bits of M digits, M being an integer exponent of a power of two;
	evaluating a magnitude of fluctuation in the measured value	;
	acquiring, based on the measured value and in accordance with a timing of the evaluating of the magnitude of fluctuation in the measured value, information on a number of effective bits of N digits configured to be used for generating random numbers, N being an integer less than M and greater than zero; 
	generating, using the information on the number of effective bits, a random number having effective bits of L digits, L being a predetermined integer greater than or equal to N; and
	causing the communication circuit to start a secure connection with the device via the network using the random number.
14.  (Currently Amended)	A random number generation device, comprising:
a communication circuit configured to communicate with a device via a network;
a processor; and
a memory including a program that, when executed by the processor, causes the processor to perform operations, the operations including:
 from a noise source, the measured value having bits of M digits, M being an integer exponent of a power of two;
	evaluating a magnitude of fluctuation in the measured value;
	acquiring, when the magnitude of fluctuation in the measured value falls within a specified range and based on the measured value, information on a number of effective bits of N digits configured to be used for generating random numbers, N being an integer less than M and greater than zero; 
	generating, using the information on the number of effective bits, a random number having effective bits of L digits, L being a predetermined integer greater than or equal to N; and
	causing the communication circuit to start a secure connection with the device via the network using the random number.


Allowable Subject Matter
Claims 1, 3-8, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Rosca et al. (US 2016/0216945) and Hirano et al., “Fast random bit generation with bandwidth-enhanced chaos in semiconductor lasers”.  Rosca discloses a digitizer in a microprocessor that samples a noise source as a digital value, selects a number of least significant bits according to a selection rule, and combines the selected least significant bits into bytes such that the selected bits contribute to the entropy of the resulting random byte.  Hirano discloses random bit generation using multi-bit samples of bandwidth-enhanced chaos in semiconductor lasers, by sampling the chaotic signal to an 8-bit digital signal and performing bitwise exclusive-OR operation(s) on corresponding bits in samples of the chaotic signal and its time-delayed signal.
However, neither reference teaches deriving information on the number of effective bits based on magnitude of fluctuation in the measured value in a predetermined period, storing information on the number of effective bits in a memory, evaluating the magnitude of fluctuation in the measured value in accordance with a timing of evaluating the magnitude of fluctuation in the measured value, or deriving the information on the number of effective bits when it is determined that the magnitude of fluctuation in the measured value falls within a specified range, as is claimed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182